879 F.Supp. 1053 (1995)
Tonya HARDING, Plaintiff,
v.
UNITED STATES FIGURE SKATING ASSOCIATION, a Colorado non-profit corporation, Defendant.
No. CV 94-238-PA.
United States District Court, D. Oregon.
January 10, 1995.
Robert C. Weaver, Jr., Garvey Schubert & Barer, Don H. Marmaduke, Tonkon Torp Galen Marmaduke & Booth, Portland, OR, for Tonya Harding.
*1054 Stephen F. English, Bullivant Houser Bailey Pendergrass & Hoffman, Portland, OR, Thomas M. James, Christopher Cipoletti, Hall & Evans, L.L.C., Colorado Springs, CO, for U.S. Figure Skating Ass'n.
Charles F. Hinkle, Stoel Rives Boley Jones & Grey, Portland, OR, for Oregonian Pub. Co., Time, Inc.

AMENDED ORDER
PANNER, District Judge.
On November 29, 1994, I issued an order vacating two prior Orders in this case. In addition to those two orders, however, an additional order should have been vacated at that time. Thus, this Order will amend the November 29, 1994 Order. In addition to vacating the Orders of March 9, 1994, granting plaintiff's motion for a temporary restraining order and March 31, 1994, granting plaintiff's motion for a preliminary injunction, I vacate my Order of April 29, 1994 in which I granted defendant's motion to dismiss and defendant's motion for reconsideration.[1]
IT IS SO ORDERED.
NOTES
[1]  The Opinion dated May 3, 1994, 851 F.Supp. 1476, explained the Order issued April 29, 1994 and is not itself an appealable Order. Thus, vacating the April 29, 1994 Order is sufficient.